Citation Nr: 0404949	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-04 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The veteran served in the Indiana National Guard from October 
1973 until the start of his period of active service from 
June 1974 to November 1974.

The case comes before the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision. 

2. In a January 1977 rating decision, the veteran was 
originally denied service connection for nerve deafness, both 
ears.  He was informed of this decision and of his appellate 
rights via a VA letter dated in February 1977.  The veteran 
did not file a timely appeal with respect to this issue.  The 
January 1977 rating decision is final.

3. The evidence associated with the claims file since the 
January 1977 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1. The unappealed January 1977 rating decision, which 
originally denied service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

2. The evidence received since the January 1977 rating 
decision which relates to the issue of service connection for 
the claimed bilateral hearing loss is not new and material 
and the claim is denied.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of the claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's request to reopen the previously denied claim of 
service connection for bilateral hearing loss was received 
prior to that date (in June 2000), those regulatory 
provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hearing loss.  VA has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by VA of the information required to substantiate the 
claim on appeal.  In this regard, the Board notes that 
collectively, by various informational letters, a October 
2000 VA letter, the December 2000 rating decision and the 
November 2002 statement of the case (SOC) the appellant was 
provided with information regarding the evidence needed to 
substantiate his claim to reopen, and informed of what VA had 
done and would do to obtain evidence for his claim.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was 
informed that new and material evidence sufficient to reopen 
the previously denied claim would need to show a diagnosis of 
hearing loss and evidence that it was related to service.  As 
noted above, in the November 2002 SOC, the appellant was 
given specific information with respect to the changes in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist pursuant to the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  The appellant was also given 
the opportunity to identify additional relevant evidence that 
might substantiate his claim.  Postservice medical records 
and statements from the veteran and his representative are 
associated with the record.  The veteran was also provided 
the opportunity to present testimony at a hearing on appeal 
at the RO, but declined to take advantage of such 
opportunity.  The Board is not aware of the existence of 
additional relevant evidence in connection with the veteran's 
claim to reopen.  

The Board finds that there has been no prejudice to the 
veteran in this case that would warrant further notice or 
development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio, 16 Vet. App. at 187; Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In a January 1977 rating 
decision, the veteran's claim seeking entitlement to service 
connection for nerve deafness in both ears was denied.  The 
veteran was informed of the decision and of his appellate 
rights via a VA letter dated in February 1977.  The veteran 
did not file a timely appeal with respect to this issue.  The 
January 1977 rating decision, this being the last prior 
denial, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).

As noted above, a claim based on the same factual basis may 
not be considered.  See 38 C.F.R. § 20.1103 (2003).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 2002), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In the January 1977 rating decision, the veteran's claim 
seeking entitlement to service connection for nerve deafness, 
both ears was denied.  It was noted that the veteran's 
service medical records indicated that upon entering active 
duty a medical board found that the veteran had moderately 
severe nerve deafness, both ears, it was found to exist prior 
to service and was not aggravated thereby.  The evidence 
received since the January 1977 rating decision include: a 
June 2000 letter from Carolene G. McGurer, the veteran's 
sister; undated, unsigned statements from Stone's Hearing Aid 
Service; January 1989, May 1992 and June 1992 records from 
Stone's Hearing Aid Service; and, May 1997 to October 1997 
records from United Hearing and Deaf Services of Broward 
County.  In summary, these documents indicate that the 
veteran is currently suffering from hearing loss.  In the lay 
opinion of Carolene McGurer, the veteran's sister, it was 
pointed out that the veteran had no hearing problems prior to 
service and his current hearing loss is the result of a 
generator explosion that occurred while he was in service. 

In a May 1997 letter Rex Banks, an audiologist at United 
Hearing and Deaf Services of Broward County, notes the 
veteran currently suffers from bilateral hearing loss and has 
an ear history that includes factory work/excessive noise 
exposure.  No additional evidence has been submitted by the 
veteran.

Upon a review of the evidence, the Board finds that the 
evidence received after the January 1977 rating decision is 
new evidence which is not redundant or cumulative of other 
evidence previously considered.  However, the Board does not 
find that the evidence submitted is material as it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The veteran has not 
submitted any new evidence which establishes a nexus between 
his current hearing loss and his active service besides a lay 
statement from the veteran's sister.  In fact, the statements 
from Rex Banks, a audiologist, indicate that the veteran's 
current hearing loss may be due to events that occurred after 
the veteran's active service.  The veteran's sister's 
statements alone are not enough to show a current disability 
or a nexus to service, see Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions), or to provide a sufficient basis 
for reopening the previously disallowed claim, see Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).
 
Based on the foregoing, the Board finds that the recently 
submitted evidence does not warrant a reopening of the 
veteran's claim in that such evidence is not new and material 
evidence, and thus not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



